—In an action, inter alia, to recover damages for personal injuries, etc., the plaintiffs appeal from (1) an order of the Supreme Court, Queens County (Price, J.), dated November 24, 1997, which denied their motion for reargument of a motion to restore the action to the calendar, and (2) an order of the same court, dated March 23, 1998, which denied their second motion for re-argument.
Ordered that the appeals are dismissed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The plaintiffs’ motions, although denominated as motions to “renew and reargue” a prior motion to restore the action to the calendar, are actually motions solely to reargue, as no new matters were raised which were previously unknown (see, *506Rivera v Cambridge Mut. Ins. Co., 136 AD2d 688; DeFreitas v Board of Educ., 129 AD2d 672). Since no appeal lies from an order denying reargument, the appeals must be dismissed (see, Cohen v TLC Women’s Servs., 157 AD2d 764). Miller, J. P., Pizzuto, McGinity and Luciano, JJ., concur.